 1
 2
 3
 4
 5
 6
 7
 8
 9                                UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11
                                                       )    Case No. 1:18-cv-01585-EPG
12   Aaron Nash Ferguson,                              )
                                                       )    STIPULATION AND ORDER FOR
13                  Plaintiff,                         )    EXTENSION OF TIME
                                                       )
14          vs.                                        )
                                                       )
15   ANDREW SAUL, 1                                    )
     Acting Commissioner of Social Security,           )
16                                                     )
                                                       )
17                  Defendant.                         )
18
19
            IT IS HEREBY STIPULATED, by and between the parties through their respective
20
     counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
21
     from July 15, 2019 to August 14, 2019, for Plaintiff to serve on defendant with PLAINTIFF’S
22
     OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended
23
     accordingly.
24
            This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
25
     the requested extension is necessary due several merit briefs being due on the same week.
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                   1
 1   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
 2   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
 3   Court for any inconvenience this may cause.
 4
                                           Respectfully submitted,
 5
 6   Dated: July 3, 2019                   PENA & BROMBERG, ATTORNEYS AT LAW

 7
                                       By: /s/ Jonathan Omar Pena
 8
                                          JONATHAN OMAR PENA
 9                                        Attorneys for Plaintiff

10
11
     Dated: July 15, 2019                         MCGREGOR W. SCOTT
12                                         United States Attorney
                                           DEBORAH LEE STACHEL
13                                         Regional Chief Counsel, Region IX
14                                         Social Security Administration

15
                                       By: */s/ Marcelo N. Illarmo
16                                        Marcelo N. Illarmo
17                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
18                                        (*As authorized by email on 7/15/2019)
19
20                                            ORDER
21
22
            Pursuant to stipulation, IT IS SO ORDERED that Plaintiff shall have a 30-day extension
23
     of time, from July 15, 2019 to August 14, 2019, for Plaintiff to serve on defendant with
24
     PLAINTIFF’S OPENING BRIEF.
25   IT IS SO ORDERED.
26
        Dated:     July 18, 2019                              /s/
27
                                                       UNITED STATES MAGISTRATE JUDGE
28



                                                  2
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     3
